Citation Nr: 1527063	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disorders.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1981 to December 1981 and on active duty from December 1982 to November 1988, June 1999 to September 1999, October 2001 to May 2002, and October 2002 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to service connection for a stomach disorder, to include as secondary to medication to treat service-connected left knee disorders, has been raised by the record in a December 1989 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations pertinent to the instant claims in May 2009 and January 2012.  The examinations do not address the question of entitlement to direct service connection whatsoever.  Moreover, with respect to the Veteran's right knee, the examinations address neither the possibility of aggravation by subsequent active duty service nor the August 1989 opinion from Neil S. Cossin, M.D., that the appellant's left knee disorders were causing "compensative injuries" in the right leg.  

Finally, subsequent to both examinations, in February 2014, the Veteran underwent MRIs that indicate that he might have additional right knee and left hip disorders that the VA examiners did not consider.  For all of these reasons, a remand is necessary to obtain updated, more thorough medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Miami VA Healthcare System.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure any outstanding private records of treatment he has received for his right knee, left hip, or left knee from private health care providers.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be scheduled for a VA orthopedic examination to assess the nature and etiology of any diagnosed right knee and left hip disorders.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  

The examiner must identify any current right knee or left hip disorders.  For any diagnosed right knee or left hip disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether the disorder began to manifest during service.  If not, the examiner must address whether it is at least as likely as not that any left hip or right knee disorder is caused by, or permanently aggravated by post operative residuals of a left knee arthroscopy with partial resection of the anterior cruciate ligament and anterior cruciate and medial collateral ligament relaxation.  In offering any opinion the examiner must specifically address the August 1989 opinion of Neil S. Cossin, M.D. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his left hip and right knee disorders.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any disorder is unknowable.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2014).  
 
5.  Ensure that the medical examination report fully complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
6.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




